                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 COOKEVILLE DIVISION


 IN RE:
                                                               Case No. 2:19-bk-00138
 ANGELIA NICHOLE SHOCKLEY,                                     Chapter 7
                                                               Judge Harrison
          Debtor.


 JASON BRUBACHER, with derivative standing
 on behalf of the bankruptcy estate
                                                               Adversary No. 2:20-ap-90020
          Plaintiff,

 v.

 AMERICAN BANK & TRUST OF THE
 CUMBERLANDS,

          Defendants.


  AMERICAN BANK & TRUST’S RESPONSE TO PLAINTIFF’S STATEMENT OF
 UNDISPUTED MATERIAL FACTS AND EXHIBITS IN SUPPORT OF MOTION FOR
                      SUMMARY JUDGMENT

         COMES NOW, American Bank & Trust of the Cumberlands (“ABT”), Defendant in the

above-styled action, and hereby responds to Plaintiff’s Statement of Undisputed Material Facts

and Exhibits in Support of Motion for Summary Judgment (the “SUMF”)[Doc. 19] as follows:

1.       Mr. Brubacher is the former husband of Debtor Angelia Nichole Shockley (the “Debtor”).

[Ex. 1, Final Decree of Divorce]. Prior to their divorce in 2016, the two lived together at the real

property located at 2088 Buffalo Valley Road, Cookeville, Tennessee 38501 (the “Property”).

[Id.].

         RESPONSE: Admitted.




                                                 1

Case 2:20-ap-90020        Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31            Desc Main
                                   Document      Page 1 of 21
2.      On May 23, 2016, Mr. Brubacher and the Debtor were divorced pursuant to a Final Decree

of the Chancery Court for Putnam County, Tennessee (the “Divorce Decree”), which incorporated

the Marital Dissolution Agreement attached thereto (the “MDA”) that set forth the respective

responsibilities of Mr. Brubacher and the Debtor to one another incident to their divorce. [Id.].

        RESPONSE: Admitted.

3.      Under the MDA, the parties agreed that any income tax liability in tax year 2015 or

thereafter arising from the operation of Lyfe Tea, LLC or JanPact, LLC—certain companies that

the Debtor and Mr. Brubacher owned and operated prior to their divorce—would be paid by the

Debtor, with the Debtor indemnifying Mr. Brubacher for any liability he incurred as a result of

these tax liabilities. [Id.].

        RESPONSE: Admitted.

4.      As of January 10, 2019, the Debtor owed $332,504.60, plus an additional $42,615.12 in

interest, for tax year 2015, and $32,560.22, plus an additional $1,236.01 in interest for Tax Year

2017. [Claim No. 2].

        RESPONSE: Admitted.

5.      The Debtor was aware in May 2017 of the liability that she owed to the Internal Revenue

Service and to Mr. Brubacher under the MDA as incorporated into the Divorce Decree.




[Ex. 2, A. Shockley 341 Transcript, p. 29].

        RESPONSE: Denied. In the above-quoted testimony, when asked if she was aware

in May 2017 of the liability that she owed to the IRS and to Mr. Buschbacher, Shockley did


                                                 2

Case 2:20-ap-90020          Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31          Desc Main
                                     Document      Page 2 of 21
not say anything about her knowledge in 2017, but responded only about her knowledge at

the time of her divorce in 2016.

6.      On January 9, 2018, as required by the Divorce Decree, Mr. Brubacher conveyed his

interest in the Property to the Debtor. [Ex. 3, Deed from Brubacher to Shockley]. The Property

was unencumbered at the time of such transfer.

        RESPONSE: Admitted.

7.      In January or February of 2018, the Debtor met Randal Risher, and sometime thereafter,

the two became romantically involved, eventually becoming engaged in September 2018.




[Ex. 2, A. Shockley 341 Transcript, p. 27]




[Id. at p. 30].




                                                 3

Case 2:20-ap-90020      Doc 22      Filed 08/28/20 Entered 08/28/20 16:21:31       Desc Main
                                   Document      Page 3 of 21
[Id. at p. 6].

        RESPONSE: Admitted.

8.       Sometime in 2018, the Debtor attempted to take out a loan against the Property with U.S.

Bank, but she was denied due to her debt.




                                                4

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31           Desc Main
                                  Document      Page 4 of 21
[Id. at pp. 27-28].


        RESPONSE: Denied. Shockley testified her loan application was denied “because

of, basically, all the debt that I do have.” Moreover, ABT objects to this fact because any

statement from U.S. Bank about why Shockley was denied for a loan is inadmissible hearsay.

9.      After being denied this loan, the Debtor and Mr. Risher decided that it would be easier to

qualify for a loan if the Property were first transferred to Mr. Risher, who could then apply for a

loan. [Id. at p. 7].




                                                5

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31            Desc Main
                                  Document      Page 5 of 21
[Id. at p. 7].


        RESPONSE: Admitted.

10.     To effect this plan, on August 16, 2018, the Debtor conveyed the Property to Mr. Risher

for no consideration. [Ex. 4, Deed from Shockley to Risher; Ex. 2, A. Shockley 341 Transcript, p.

30].




                                               6

Case 2:20-ap-90020      Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31            Desc Main
                                 Document      Page 6 of 21
       RESPONSE: Admitted.

11.    Following the conveyance of the Property to her fiancé, the Debtor continued to live at

the Property. [Doc. No. 1, Voluntary Petition, p. 2].

       RESPONSE: Admitted.

12.    In or around August 2018, Mr. Risher decided to pursue a loan against the Property with

ABT, with Mr. Risher serving as the borrower. The reason for selecting ABT is that other lenders

required Mr. Risher to have owned the Property for at least six months before issuing a mortgage

thereon, but ABT did not have any such requirement.




[Ex. 2, A. Shockley 341 Transcript, pp. 8-9].


                                                 7

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31           Desc Main
                                  Document      Page 7 of 21
       RESPONSE: Denied. Shockley’s testimony about the reason Risher chose to apply

for a loan with ABT is speculative at best.

13.    On September 12, 2018, Mr. Risher submitted a Loan Application with ABT. [Ex. 5, the

Loan Application].

       RESPONSE: Admitted.

14.    In the Loan Application, Mr. Risher acknowledged he had owned the Property for “.25

years,” though in fact he had owned the Property for less than one month at that time [Id.; Ex. 4,

Deed from Shockley to Risher].

       RESPONSE: Admitted.

15.    The loan officer assigned to Mr. Risher’s Loan Application was Trevor Dyer. [Ex. 5, Risher

Loan Application].

       RESPONSE: Admitted.

16.    Mr. Dyer is a personal acquaintance of Mr. Risher, having known him since childhood.




[Ex. 6, Depo. T. Dyer, pp. 14-15].

       RESPONSE: Admitted.



                                                8

Case 2:20-ap-90020      Doc 22     Filed 08/28/20 Entered 08/28/20 16:21:31           Desc Main
                                  Document      Page 8 of 21
17.    Sometime after Mr. Risher submitted the Loan Application, he and Mr. Dyer had a

conversation about the contemplated loan. In this conversation, Mr. Risher explained to Mr. Dyer

that the reason the Debtor transferred the Property to him prior to him pursuing the loan was

because the Debtor could not qualify for a loan due to her credit issues resulting from her divorce.




                                                 9

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31             Desc Main
                                  Document      Page 9 of 21
[Id. at pp. 22-23].




[Id. at pp. 37-38].



                                          10

Case 2:20-ap-90020    Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31   Desc Main
                               Document     Page 10 of 21
                                                                                   Page 54
                      1   questions which won't take too long.

                      2           Ned had talked to you about the conversation

                      3   that you had with Mr. Risher concerning why the title

                      4   was transferred fran Ms. Shockley to him.       Do you

                      5   recall that conversation?

                      6   A.      Yes.

                      7   Q.      And you said it was because she was

                      9   concerned that she wouldn't be able to apply -- that

                      9   Ms. Shockley was concerned she wouldn't be able to

                     10   qualify for the loan, correct?

                     11   A.      That's correct.
                     12   Q.      Do you recall whether that conversation was in

                     13   person or over the phone?       How did that take place?

                     14   A.      With Rardy?

                     15   Q.      Yes.

                     16   A.       Okay.    I believe it was in person.
                     17   Q.       Okay.    And was that the entire extent of the

                     19   conversation, that he was concerned that Ms. Shockley

                     19   wouldn't be able to apply for the loan, or was there

                     20   more to it?      I just want to make sure we have the full

                     21   conversation.

                     22   A.       I mean, it was just concerns that the results
                     23   of the divorce wtuld not enable her to obtain the

                     24   loan.   You know, I think — from my observation, she

                     25   just had fears that she wouldn't be able to get the

                                                                                   Page 56

                      1   loan, and sbe wanted it to be in his name, and that

                      2   was the reason they had — he applied for it just in
                      3   his name.

                      4   Q.       Okay.    And did that raise any red flags on

                      5   your part?

                      6   A.      It caused us to discuss it, but nothing —
                      7   after we spoke, I understood why that was the case.

                      9   Q.      And when you say it caused "us" to discuss it,

                      9   do you mean you and Mr. Risher or you and somebody

                     10   else at the bank?

                     11   A.      Me and Ryan would have discussed it after the

                     12   fact, after I spoke with Randy, but the discussions

                     13   were with Randy in person.
                     14   Q.       Okay.    And what did you discuss with Ryan

                     15   after that conversation with Randy?




                     16   A.       Just the reasoning that the property was put

                     17   into Randy's name, that they felt like he would be
                     18   able to get the loan because of her divorce that she'd

                     19   gene through prior to this loan.

                     20   Q.       Okay.    And you had mentioned that she owed —

                     21   that Mr. Risher told you that Ms. Shockley owed

                     22   Mr. Brubacher alimony,     correct?

                     23   A.       That's correct.




                                                     11
                                                     11


Case 2:20-ap-90020   Doc 22     Filed 08/28/20 Entered 08/28/20 16:21:31                     Desc Main
                               Document     Page 11 of 21
[Id. at pp. 54-55].

        RESPONSE: Denied. Dyer did not testify “that the reason the Debtor transferred

the Property to him prior to him pursuing the loan was because the Debtor could not qualify

for a loan due to her credit issues resulting from a divorce.” There is nothing in the deposition

testimony that states definitively that the Debtor could not qualify for a loan. Dyer testified

only that Risher said that Shockley “just had hears that she wouldn’t be able to get the loan,

and she wanted it to be in his name, and that was the reason they had – he applied for it just

in his name.”

18.     Mr. Dyer knew that the Debtor would continue to reside in the Property following issuance

of the loan.




[Id. at p. 29].

        RESPONSE: Admitted.

19.     After Mr. Risher submitted the Loan Application, the Debtor communicated directly with

Mr. Dyer related to the loan as follows:

        a. On September 5, 2018, the Debtor emailed Mr. Dyer the 2016 and 2017 tax returns

        for Lyfe Tea, LLC, signing the email “Angelia Brubacher.” [Ex. 7, 9.5.18 Shockley

        Email with ABT].

        b. On September 19, 2018, the Debtor emailed Mr. Dyer certain pay stubs of Mr.
                                               12

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31           Desc Main
                                  Document     Page 12 of 21
       Risher. [Ex. 8, 9.19.18 Shockley Email with ABT].

       c. On October 9, 2018, the Debtor emailed Mr. Dyer proof of Mr. Risher’s ongoing

       child support payments and separately requested an update on the anticipated date

       of ABT’s appraisal of the Property and closing of the loan. [Ex. 9, 10.9.18 Shockley

       Email with ABT].

       RESPONSE: Admitted.

20.    On November 8, 2018, Rooker Appraisal Service appraised the Property for ABT as part

of ABT’s loan underwriting process (the “Appraisal”). [Ex. 10, Appraisal].

       RESPONSE: Admitted.

21.    According to the Appraisal, the Property was worth $398,700.00. [Id.].

       RESPONSE: Admitted.

22.    The Appraisal specifically acknowledged that the Property had been conveyed to Mr.

Risher in August 2018 for no monetary consideration. [Id. at p. 34]. To support this statement, the

Appraisal included a copy of the August 16, 2018 deed conveying the Property from the Debtor to

Mr. Risher. [Id. at pp. 32-33]. The Appraisal also included a tax record showing that as of

November 2018, the most recent property tax payments on the Property were paid by Mr.

Brubacher. [Id. at p. 21].

       RESPONSE: Admitted.

23.    After receiving the Appraisal, ABT completed an internal assessment of the Appraisal. [Ex.

11, the Appraisal Assessment]. In the Appraisal Assessment, ABT included a copy of the 2018

property tax records indicating that the owner of the Property as of January 1, 2018 was Jason

Brubacher and the Debtor, as husband and wife, with the Debtor as the current owner. [Id. at p. 2].

       RESPONSE: Admitted.



                                                 13

Case 2:20-ap-90020           Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31        Desc Main
                                      Document     Page 13 of 21
24.     Mr. Dyer personally reviewed both the Appraisal and the Appraisal Assessment when

conducting his due diligence on the loan for ABT.




[Ex. 6, Depo. T. Dyer, p. 33].




[Id. at p. 41].

        RESPONSE: Admitted.

25.     Sometime after Mr. Risher submitted the Loan Application, Mr. Dyer prepared a Real

Estate Loan Input Worksheet related to ABT’s underwriting of the loan (the “Loan Input”). [Ex.

12, the Loan Input].

        RESPONSE: Admitted.

26.     In the Loan Input, Mr. Dyer included a “Summary of Credit History” for Mr. Risher, stating

therein, among other things:

        a. Mr. Risher is a new customer of ABT.

        b. Mr. Dyer has known Mr. Risher for many years.


                                                14

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31           Desc Main
                                  Document     Page 14 of 21
        c. Mr. Risher had recently moved back to Cookeville, TN to accept a job with Lyfe
        Tea, LLC, a company owned by his fiancé, the Debtor.

        d. Mr. Risher had credit issues, including (i) a bankruptcy filing; (ii) a vehicle
        repossession; (iii) unpaid bills as reflected on his credit report; and (iv) child
        support obligations.

[Id. at p. 2].

        RESPONSE: Admitted.

27.     Notwithstanding these issues, Mr. Dyer recommended that management sign off on final

loan approval. [Id.].

        RESPONSE: Admitted.

28.     ABT follows certain policies and procedures related to loan underwriting as set forth in

ABT’s Loan Policy Manual (the “Policy Manual”). [Ex. 13, the Policy Manual].

        RESPONSE: Admitted.

29.     The Policy Manual provides that, in all cases of loans to be secured by real estate,

        It is the policy of this Bank to adhere to lending standards that are consistent with
        safe and sound banking practices. This real estate lending policy is designed to be
        in compliance with regulatory real estate lending standards, as well as consistent
        with the overall scope of the Bank’s lending activities.2

[Id. at p. 43].

        RESPONSE: Admitted.

30.     Though ABT applies different underwriting criteria for loans to be sold to Fannie Mae or

other Government Sponsored Entities and loans to be held by ABT in portfolio, it applies the same

standards in either case to the quality of title to the property to be held as collateral therefor.




                                                   15

Case 2:20-ap-90020        Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31                 Desc Main
                                   Document     Page 15 of 21
[Ex. 6, Depo. T. Dyer, pp. 13-14].

       RESPONSE: Denied. ABT does not apply Freddie Mac or any other title seasoning

standards for in-house/portfolio loans. See ABT’s Statement of Material Facts at ¶ 9.

31.    ABT does not perform any specific due diligence related to the title of its real estate

collateral. Instead, ABT relies on issuance of a title policy. Thus, if a title policy is issued, ABT

does not conduct any further diligence into whether its mortgage loan is subject to avoidance under

applicable law.




                                                 16

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31              Desc Main
                                  Document     Page 16 of 21
[Id. at pp. 34-35].




[Ex. 14, Depo. R. Smith, p. 10].




[Id. at p. 13].

        RESPONSE: Denied. In the above quoted testimony, Dyer testified that when

underwriting a mortgage loan, ABT relies upon a title search reviewed by a third-party

attorney. Specifically, ABT relies on third-party attorneys in preparation of title insurance
                                              17

Case 2:20-ap-90020      Doc 22      Filed 08/28/20 Entered 08/28/20 16:21:31      Desc Main
                                   Document     Page 17 of 21
policies who review title searches to communicate any issues regarding the titles, including,

but not limited to the history of ownership, to ABT in the title policies. Moreover, ABT did

ask Risher for the reason why Shockley conveyed the property to him.

32.    During its due diligence, ABT made no inquiry as to the assets or liabilities of the Debtor

at the time she conveyed the Property to Mr. Risher prior to issuing the Loan and acquiring the

ABT Lien. [Ex. 15, ABT Resp. to Interrog. 11].

       RESPONSE: Admitted.

33.    On November 20, 2018, ABT closed on the loan to Mr. Risher. ABT loaned Mr. Risher

$175,000.00 (the “Loan”), which was secured by a first position lien on the Property as evidenced

by the deed of trust attached to ABT’s claim filed in this case (the “ABT Lien”). [Ex. 16, Closing

Disclosure; Claim No. 5].

       RESPONSE: Admitted.

34.    On January 10, 2019 (the “Petition Date”), less than two months after ABT acquired the

ABT Lien, the Debtor filed this bankruptcy case. [Doc. No. 1].

       RESPONSE: Admitted.

35.    In the Debtor’s Statements and Schedules, the Debtor stated under penalty of perjury that

as of the Petition Date, she had assets of $10,750.00 and liabilities of $919,671.00, with liabilities

of more than $600,000.00 to the Internal Revenue Service and Mr. Brubacher pursuant to the

Divorce Decree. [Id.].

       RESPONSE: Admitted.

36.    On April 17, 2019, this Court entered the Order Granting Motion for Derivative Standing

to Pursue Avoidance Actions (the “Derivative Standing Order”). [Doc. No. 25]. In the Derivative

Standing Order, the Court granted derivative standing to Mr. Brubacher to pursue, without



                                                 18

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31               Desc Main
                                  Document     Page 18 of 21
limitation, all claims and causes of action that the Debtor’s bankruptcy estate may have related to

the Property. [Id.].

        RESPONSE: Admitted.

37.     On June 6, 2019, Mr. Brubacher, acting derivatively on behalf of the Debtor’s bankruptcy

estate, filed an adversary proceeding against the Debtor and Mr. Risher, Case No. 2:19- ap-90110

(the “Risher Adversary Proceeding”) seeking a declaration that the transfer of the Property from

the Debtor to Mr. Risher for no consideration was both actually and constructively fraudulent

pursuant to 11 U.S.C. §§ 544, 548, and 550, and Tenn. Code Ann. §§ 66-5-305, 306, and 308.

[Doc. No. 27; Risher Adv. Doc. No. 1].

        RESPONSE: Admitted.

38.     On January 24, 2020, this Court entered the Order Granting Default Judgment Against

Angelia Nichole Shockley and Randal Risher (the “Risher Judgment”). [Risher Adv. Doc. No. 23].

In the Risher Default Judgment, this Court (a) entered a monetary judgment against the Debtor

and Mr. Risher for $400,000.00, plus pre- and post-judgment interest, and (b) ordered that the title

to the Property be divested from Mr. Risher and revested into the Debtor’s bankruptcy estate for

administration thereby. [Id.].

        RESPONSE: Admitted.

39.     On February 13, 2020, Mr. Brubacher filed this action seeking to avoid the ABT Lien or

otherwise obtain a judgment for the value of the ABT Lien due to ABT’s status as a subsequent

transferee of the fraudulently transferred Property without good faith and with knowledge of the

fraudulent transfer at the time it acquired the ABT Lien.

        RESPONSE: Admitted that Brubacher filed this action seeing to avoid the ABT Lien

or otherwise obtain a judgment for the value of the ABT Lien due to ABT’s status as a



                                                19

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31             Desc Main
                                  Document     Page 19 of 21
subsequent transferee of the fraudulently transferred Property alleging that ABT took the

ABT Lien without good faith and had knowledge of the fraudulent transfer at the time it

acquired the ABT Lien. Denied that ABT was without good faith or had knowledge of the

fraudulent transfer at the time it acquired the ABT Lien. As shown in ABT’s Response to

the Plaintiff’s Motion for Summary Judgment, it exercised good faith and did not have

knowledge of the voidability of the transfer. Moreover, this purported “fact” by the Plaintiff

that ABT lacked good faith and had knowledge of the voidability is an impermissible legal

conclusion couched as an undisputed fact.

       Respectfully submitted, this 28th day of August 2020.

                                            /s/Bret J. Chaness _
                                            BRET J. CHANESS (BPR No. 31643)
                                            RUBIN LUBLIN TN, PLLC
                                            3145 Avalon Ridge Place, Suite 100
                                            Peachtree Corners, Georgia 30071
                                            (678) 281-2730 (Telephone)
                                            (404) 921-9016 (Facsimile)
                                            bchaness@rlselaw.com

                                            Attorney for American Bank & Trust of the
                                            Cumberlands




                                              20

Case 2:20-ap-90020     Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31          Desc Main
                                Document     Page 20 of 21
                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, the within and foregoing was filed via CM/ECF,

which will serve notice on all parties.

                                                   /s/ Bret J. Chaness
                                                   BRET J. CHANESS (BPR No. 31643)




                                              21

Case 2:20-ap-90020       Doc 22    Filed 08/28/20 Entered 08/28/20 16:21:31         Desc Main
                                  Document     Page 21 of 21
